DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a connection to a liner”, however, the preamble already recited “a liner”. It is unclear if the newly recited liner is the same or different from that introduced in the preamble. Claims 2-6 are rejected for depending from an indefinite claim.

Claim 1 recites “the shoulder is configured to rest on a flared surface of an adjustable cone, the flared surface being capable of […]”. Although the present claim structure is not per se indefinite, as presently recited, it is unclear whether or not applicant intends to require the adjustable cone. The present claim is directed to a “liner hanger”. And while the present phrasing suggests that the adjustable cone with its flared surface is not required (as suggested by the “configured to” language), the claim then recited additional particulars of the flared surface to suggest that it is required. Claims 2-6 are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giroux (US 20040245020 A1).

Regarding claim 1, Giroux teaches a liner hanger for deploying a liner into a wellbore (Fig 11, liner with hanger is run into a wellbore as seen, see also Fig 12), comprising: 
a tubular body having a first end (Fig 11, downhole end of tubular 1102), a second end (Fig 11, uphole end of tubular 1102), an expandable pipe (Fig 11, downhole end of tubular 1102), a launcher chamber located longitudinally between the first end and the expandable pipe (Fig 11, downhole end of tubular 1102), and a shoulder provided by a transition between the launcher chamber and the expandable pipe (Fig 11, shoulder 1103), 
wherein the first end includes a connection to a liner (Fig 11, connection to tubular seen at/around 1142), 
wherein the expandable pipe has a first inner diameter (Fig 11, smaller ID of 1102 above 1103), and the launcher chamber has a second inner diameter that is larger than the first inner diameter (Fig 11, larger ID below shoulder 1103), and 
wherein the shoulder is configured to rest on a flared surface of an adjustable cone (Fig 11, shoulder engages/rests of flared surface of cone 1142), the flared surface being capable of radially expanding at least a portion of the expandable pipe (Fig 12, cone 1142 expands the pipe as seen).  

Regarding claim 5, Giroux further teaches further comprising at least one groove formed in the launcher chamber (Fig 11, outward facing groove near the connection seen engaged with lower member, labelled as 272 in Fig 10).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giroux (US 20040245020 A1), in view of Smith (US 20090200040 A1).

Regarding claim 2, Giroux is silent on at least one seal member disposed around the expandable pipe.  
	Smith teaches at least one seal member disposed around the expandable pipe (Fig 1f, Para 0022, “expand the seal assembly 130 against the surrounding tubular”, seal is external to expandable pipe 10).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Giroux by having at least one seal member disposed around the expandable pipe as disclosed by Smith because it would prevent fluid flow through the expandable pipe and the pipe to which it has been hung from, fluid flow would be undesirable because it may result in a leak in the well.  

Regarding claim 4, Giroux is silent on an expansion pressure seat attached to the liner hanger and having a flow passageway; and a flapper having an orifice therethrough, wherein the flapper is capable of covering the flow passageway.  
	Smith teaches an expansion pressure seat attached to the liner hanger (Fig 7i-9i, Para 0031, the flapper 176 is “seated”, there is inherently corresponding structure to allow it to seat) and having a flow passageway (Fig 7i-9i, passage 70); and a flapper (Fig 7i-9i, flapper 176) having an orifice therethrough (Fig 7i-9i, flapper has an orifice covered by disc 190), wherein the flapper is capable of covering the flow passageway (Fig 7i-9i, Para 0031, seated flapper 176 covered passageway 70).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Giroux by having an expansion pressure seat attached to the liner hanger and having a flow passageway; and a flapper having an orifice therethrough, wherein the flapper is capable of covering the flow passageway as disclosed by Smith because Giroux makes clear any number of mechanisms are usable to drive the movement/expansion of the expansion cone including building fluid pressure (Para 0125 of Giroux) and Smith teaches one such means of fluid pressure build up in an expandable liner application which would allow for the predictable implementation in the field of technology.  

Allowable Subject Matter
Claims 3 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, Giroux is the best available reference and teaches the majority of the parent claim as discussed above. The claim additionally recites “an operational pipe, wherein the second end includes a sealed connection to the operational pipe, wherein the sealed connection is releasable upon radial expanding of the expandable pipe, and wherein the operational pipe has a third inner diameter that is larger than the second inner diameter”. While the expandable pipe of Giroux may permissibly be segmented such that it has the recited operational pipe, it would lack one with the recited ID relationship with the second diameter. Giroux also does not teach the recited sealed connection. When considered as a whole and based on the art of record, it would not be obvious to have the recited features of the claim without the benefit of impermissible hindsight. 

Regarding claim 6, Giroux is the best available reference. Claim 6 additionally recites “wherein the launcher chamber is at least partially formed in a crossover sub threaded to the expandable pipe below the shoulder, and wherein the at least one groove is recessed within an internal surface of the crossover sub”. Even if elements of Giroux were broadly drawn to the newly recited cross over sub, as discussed in the rejection above, the at least one groove is an external groove, while the present claim requires a specific internal groove. When considered as a whole and based on the art of record, it would not be obvious to have the recited features of the claim without the benefit of impermissible hindsight.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brisco (US 20170226828 A1) teaches at least part of the weight of a tubular element is transmitted to an expansion string via an internal upset and support means protruding from an outer surface of the expansion string below the internal upset.
Noel (US 20110011578 A1) teaches radially expanding and plastically deforming an expandable tubular member using a lower expansion cone and an upper expandable cone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BLAKE MICHENER can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676